Citation Nr: 1429387	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-16 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper back disability (trapezius strain).

2.  Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from December 1992 to November 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A hearing transcript is associated with the Veteran's VA electronic file.  A review of the documents in the VA electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal except as to the hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's February 2014 hearing, the VLJ agreed to hold the record open an additional 30 days pending receipt of evidence in support of the claims.  In March 2014, the VA received from the Veteran a statement along with private treatment records.  However, the record contains no written or oral waiver of consideration by the AOJ of any additional evidence received after the most recent Statement of the Case.  It is noted that the evidence is relevant to the matter on appeal.  See "Nexus Statement" (February 2014).  Therefore, the evidence must be returned to the AOJ for consideration in the first instance and, if necessary, preparation of a Supplemental Statement of the Case.  See 38 C.F.R. § 20.1304(c) (additional evidence must be referred to the agency of original jurisdiction unless this procedural right is waived).

Also, the Board observes that the recently received medical evidence includes the names of treating medical professionals.  The AOJ should obtain the private treatment records, if possible, of Drs. Monge, Sarafoblo, and Carrill.  It is noted that the private treatment records submitted by the Veteran of Dr. Carrill appear to be incomplete.  See 38 C.F.R. § 3.159(c)(1), (2).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate action to obtain any outstanding records pertinent to the Veteran's claims to include all pertinent private records of Drs. Monge, Sarafoblo, and Carrill.

2.  The AOJ should undertake any other development it determines to be warranted.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issues on appeal with consideration of the newly added evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



